DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ultrasmooth” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “ultrasmooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification compares “ultrasmooth” to a roughness of ~2 nm at PG 0030 and to a roughness of 2 nm at PG 0046.  The discrepancy in descriptions, combined with one of the descriptions being ambiguous in scope (“approximately” or “about” 2 nm), renders the scope of the claims which rely on these terms indefinite.  Claims 2-11 and 13-15 do not correct the deficiency of their parent claims and are similarly held as indefinite.
The term “high quantum efficiency” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “high quantum efficiency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification compares “high quantum efficiency” to “over 10% at its working wavelength” at PG 0004 and to “19% at 266 nm” at PG 0030.  The discrepancy in descriptions renders the scope of the claims which rely on these terms indefinite.  Claims 2-11 and 13-15 do not correct the deficiency of their parent claims and are similarly held as indefinite.
The term “high vapor pressure” in claims 5 and 7 is a relative term which renders the claim indefinite. The term “high vapor pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of applying art, exposure of the substrate to a vapor phase precursor will read on the cited term.
The term “slowly” in claims 9 and 13 is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of applying art, deliberate exposure of the substrate to a vapor flow with an eye to controlling the stoichiometry of the deposited material will read on the cited term.
Regarding claims 2 and 6, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The use of in situ real time x-ray fluorescence to monitor the growth of CsTe is recited in Claim 12; as Claim 14 only repeats the recitation, Claim 14 does not further limit Claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
Claim 13 is  objected to because of the following informalities:  The language “where further comprising” is grammatically unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett ‘265 (U.S. PGPub 2018/0191265) in view of WO ‘153 (WO 97/22153), Maldonado ‘960 (U.S. PGPub 2004/0069960), Martinelli ‘496 (U.S. Patent 3,845,496), and Smedley ‘217 (U.S. PGPub 2016/0365217).
Claim 1 – Bennett ‘265 discloses generally photo-electric switch systems and methods related to their use (Abstract, e.g. PG 0022).  The photo-electric switch systems comprise photo-cathodes as integral design elements (PG 0039, 0040; Figure 2 element 205).  The photo-cathode may be comprised of various materials, inclusive of Cs-Te (PG 0050).
Bennett ‘265 does not teach or suggest the following limitations of Claim 1:
Bennett ‘265 does not disclose particular methods for fabricating the Cs-Te material.
Bennett ‘265 does not disclose the use of a silicon substrate or an alkali source.
Bennett ‘265 does not disclose co-evaporation, co-deposition, or monitoring stoichiometry to obtain the CsTe material.
WO ‘153 discloses methods and apparatuses for deposition of thin films of semiconductor material (Abstract exemplifies semiconductor interfaces; Page 5 Lines 22-24 disclose tellurium-containing layers).  The method comprises the use of effusion cells (Page 7 Lines 3-9) to supply precursors to form desired device layers.  Embodiments of the method regarding the ZnSeTe layer are discussed at Page 16 Lines 6-25, where layers of ZnSe and ZnTe are alternately deposited.  As discussed at Page 7 Lines 3-9, the Zn, Se, and Te are provided from separate effusion cells; therefore, the ZnSe layer is a co-evaporated and co-deposited layer from Zn and Se sources and the ZnTe layer is a co-evaporated and co-deposited layer from Zn and Te sources.  It would have been obvious to use the apparatus of WO ‘153 to form a co-deposited thin film comprising tellurium as suggested by Bennett ‘265, as Bennett ‘265 teaches the desirability of tellurium-containing materials and WO ‘153 teaches a method for forming tellurium-containing materials.
Regarding monitoring of stoichiometry, WO ‘153 discloses the use of reflection high energy electron diffraction (RHEED) to monitor the structure of deposited material (Page 6 Lines 3-6, e.g. Page 9 Lines 15-24).  The citation at Page 9 discloses control of material flux to obtain a desired material structure on the substrate; a desired material structure necessarily has a desired stoichiometry.
Bennett ‘265 / WO ‘153 does not expressly teach or suggest cesium as an effusion cell material.  Maldonado ‘960 is drawn to methods of making a photocathode for an electron beam pattern generator (PG 0011) and discloses the use of effusion cells to deposit cesium halides as part of the photocathode material (PG 0033, 0036, 0037).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bennett ‘265 / WO ‘153 to use cesium halide as suggested by Maldonado ‘960 in the apparatus of WO ‘153 to form a CsTe photocathode as desired by Bennett ‘265, as Maldonado ‘960 discloses cesium as desirable in photocathodes and discloses that effusion of cesium halide is a known way to supply a known material suitable for the purpose.
Bennett ‘265 / WO ‘153 / Maldonado ‘960 does not teach or suggest the use of a silicon wafer as the substrate for the photocathode.  Bennett ‘265 is open broadly to materials suitable for the intended photocathode purpose (PG 0052).  Martinelli ‘496 discloses the formation of an infrared photocathode (Abstract) and discloses that silicon substrates are suitable for photocathode substrates (Column 1 Lines 54-68) in combination with work-function-reducing layers comprising e.g. cesium.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bennett ‘265 / WO ‘153 / Maldonado ‘960 to form the CsTe layer on a silicon substrate as suggested by Martinelli ‘496, as Bennett ‘265 / WO ‘153 / Maldonado ‘960 wants to form a CsTe photocathode and Martinelli ‘496 teaches that silicon substrates are suitable substrates for the formation of photocathodes.
Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 do not discuss quantum efficiency.  Bennett ‘265 discloses CsTe photo-cathode material as cited above.  Applicant describes CsTe generally as a material with high quantum efficiency at PG 0004.  Therefore, Examiner holds that the CsTe of Bennett ‘265 possesses high quantum efficiency commensurate with the invention as claimed.  See further MPEP 2141.02(V) and In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963).
Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 do not discuss roughness of the formed material.  Smedley ‘217 is dawn to photocathodes and methods for their formation (Abstract, e.g. PG 0016).  PG 0029 discloses that smoother deposited films have higher quantum efficiencies.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 to form films with desired roughnesses (or smoothnesses) in order to obtain desired quantum efficiencies as suggested by Smedley ‘217, as Bennett ‘265 desires a material known to possess high quantum efficiency and Smedley ‘217 discloses a relationship between quantum efficiency and surface roughness.  Selection of any particular value commensurate with the claims is held as prima facie obvious.
Claim 2 - Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 render obvious the method of claim 1 wherein the alkali source is selected from an alkali metal group comprising Cs (Maldonado ‘960 PG 0033, 0036, 0037).  
Claim 3 - Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 render obvious the method of claim 1 wherein the alkali source comprises Cs (Maldonado ‘960 PG 0033, 0036, 0037) and the growth comprises CsTe (Bennett ‘265 PG 0050).  
Claim 4 - Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 render obvious the method of claim 1 wherein the effusion source is one or more effusion cells (WO ‘153 Page 7 Lines 3-9, Maldonado ‘960 PG 0033, 0036, 0067).  
Claim 5 - Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 render obvious the method of claim 1 wherein the substrate is exposed to a high vapor pressure of an alkali metal group using the alkali source selected from the alkali metal group (WO ‘153 Page 7 Lines 3-9, Maldonado ‘960 PG 0033, 0036, 0067).
Claim 6 - Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 render obvious the method of claim 5 wherein the alkali metal group comprises Cs (Maldonado ‘960 PG 0033, 0036, 0037).  
Claim 7 - Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 render obvious the method of claim 5 wherein the substrate is exposed to a high vapor pressure of Cs using an alkali source (WO ‘153 Page 7 Lines 3-9, Maldonado ‘960 PG 0033, 0036, 0067).  
Claim 8 - Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 render obvious the method of claim 1 further comprising using a Te source to control the co- evaporating growth and co-deposition (WO ‘153 Page 7 Lines 3-9; presence or absence of tellurium necessarily controls the co-evaporating growth and co-deposition of a tellurium-containing material).  
Claim 9 - Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 render obvious the method of claim 8 further comprising turning on the Te source slowly to control the co-evaporating growth and co-deposition (WO ‘153 Page 16 Lines 6-25, the Te source is turned on and off to control the deposition and growth of tellurium-containing material).  

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217, and further in view of Keenan et al (Keenan et al, “In-situ stoichiometry determination using x-ray fluorescence generated by reflection high-energy-electron-diffraction”, J. Appl. Phys, 109, 114305 (2011); https://doi.org/10.1063/1.3592219; Published Online: 03 June 2011).
Claim 10 - Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 render obvious the method of claim 8 but does not expressly teach or disclose using in situ real time x-ray fluorescence to monitor the stoichiometry of the growth including Te growth.  WO ‘153 teaches the use of RHEED to monitor material structure during deposition (Page 6 Lines 3-6, e.g. Page 9 Lines 15-24).  Keenan et al teaches that RHEED can be utilized specifically to determine elemental composition of deposited films in situ using x-ray fluorescence (P 114305-1, introduction, bridging columns).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 to use in-situ real time x-ray fluorescence RHEED procedures as suggested by Keenan et al, as WO ‘153 teaches the use of RHEED to monitor material structures of deposited films during deposition and Keenan et al discloses a variation of RHEED which allows for finer control over the deposition process.

Claim 12 – Bennett ‘265 discloses generally photo-electric switch systems and methods related to their use (Abstract, e.g. PG 0022).  The photo-electric switch systems comprise photo-cathodes as integral design elements (PG 0039, 0040; Figure 2 element 205).  The photo-cathode may be comprised of various materials, inclusive of Cs-Te (PG 0050).
Bennett ‘265 does not teach or suggest the following limitations of Claim 1:
Bennett ‘265 does not disclose particular methods for fabricating the Cs-Te material.
Bennett ‘265 does not disclose the use of a silicon substrate or an alkali source.
Bennett ‘265 does not disclose co-evaporation, co-deposition, or monitoring stoichiometry to obtain the CsTe material.
WO ‘153 discloses methods and apparatuses for deposition of thin films of semiconductor material (Abstract exemplifies semiconductor interfaces; Page 5 Lines 22-24 disclose tellurium-containing layers).  The method comprises the use of effusion cells (Page 7 Lines 3-9) to supply precursors to form desired device layers.  Embodiments of the method regarding the ZnSeTe layer are discussed at Page 16 Lines 6-25, where layers of ZnSe and ZnTe are alternately deposited.  As discussed at Page 7 Lines 3-9, the Zn, Se, and Te are provided from separate effusion cells; therefore, the ZnSe layer is a co-evaporated and co-deposited layer from Zn and Se sources and the ZnTe layer is a co-evaporated and co-deposited layer from Zn and Te sources.  It would have been obvious to use the apparatus of WO ‘153 to form a co-deposited thin film comprising tellurium as suggested by Bennett ‘265, as Bennett ‘265 teaches the desirability of tellurium-containing materials and WO ‘153 teaches a method for forming tellurium-containing materials.
Regarding monitoring of stoichiometry, WO ‘153 discloses the use of reflection high energy electron diffraction (RHEED) to monitor the structure of deposited material (Page 6 Lines 3-6, e.g. Page 9 Lines 15-24).  The citation at Page 9 discloses control of material flux to obtain a desired material structure on the substrate; a desired material structure necessarily has a desired stoichiometry.
Bennett ‘265 / WO ‘153 does not expressly teach or suggest cesium as an effusion cell material.  Maldonado ‘960 is drawn to methods of making a photocathode for an electron beam pattern generator (PG 0011) and discloses the use of effusion cells to deposit cesium halides as part of the photocathode material (PG 0033, 0036, 0037).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bennett ‘265 / WO ‘153 to use cesium halide as suggested by Maldonado ‘960 in the apparatus of WO ‘153 to form a CsTe photocathode as desired by Bennett ‘265, as Maldonado ‘960 discloses cesium as desirable in photocathodes and discloses that effusion of cesium halide is a known way to supply a known material suitable for the purpose.
Bennett ‘265 / WO ‘153 / Maldonado ‘960 does not teach or suggest the use of a silicon wafer as the substrate for the photocathode.  Bennett ‘265 is open broadly to materials suitable for the intended photocathode purpose (PG 0052).  Martinelli ‘496 discloses the formation of an infrared photocathode (Abstract) and discloses that silicon substrates are suitable for photocathode substrates (Column 1 Lines 54-68) in combination with work-function-reducing layers comprising e.g. cesium.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bennett ‘265 / WO ‘153 / Maldonado ‘960 to form the CsTe layer on a silicon substrate as suggested by Martinelli ‘496, as Bennett ‘265 / WO ‘153 / Maldonado ‘960 wants to form a CsTe photocathode and Martinelli ‘496 teaches that silicon substrates are suitable substrates for the formation of photocathodes.
Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 do not discuss quantum efficiency.  Bennett ‘265 discloses CsTe photo-cathode material as cited above.  Applicant describes CsTe generally as a material with high quantum efficiency at PG 0004.  Therefore, Examiner holds that the CsTe of Bennett ‘265 possesses high quantum efficiency commensurate with the invention as claimed.  See further MPEP 2141.02(V) and In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963).
Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 do not discuss roughness of the formed material.  Smedley ‘217 is dawn to photocathodes and methods for their formation (Abstract, e.g. PG 0016).  PG 0029 discloses that smoother deposited films have higher quantum efficiencies.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 to form films with desired roughnesses (or smoothnesses) in order to obtain desired quantum efficiencies as suggested by Smedley ‘217, as Bennett ‘265 desires a material known to possess high quantum efficiency and Smedley ‘217 discloses a relationship between quantum efficiency and surface roughness.  Selection of any particular value commensurate with the claims is held as prima facie obvious.
Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 do not expressly teach or disclose using in situ real time x-ray fluorescence to monitor the stoichiometry of the growth including Te growth.  WO ‘153 teaches the use of RHEED to monitor material structure during deposition (Page 6 Lines 3-6, e.g. Page 9 Lines 15-24).  Keenan et al teaches that RHEED can be utilized specifically to determine elemental composition of deposited films in situ using x-ray fluorescence (P 114305-1, introduction, bridging columns).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 to use in-situ real time x-ray fluorescence RHEED procedures as suggested by Keenan et al, as WO ‘153 teaches the use of RHEED to monitor material structures of deposited films during deposition and Keenan et al discloses a variation of RHEED which allows for finer control over the deposition process.
Claim 13 - Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 / Keenan et al render obvious the method of claim 12 where further comprising turning on the Te source slowly to control the co-evaporating growth and co-deposition (WO ‘153 Page 16 Lines 6-25, the Te source is turned on and off to control the deposition and growth of tellurium-containing material).  
Claim 14 - Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 / Keenan et al render obvious the method of claim 12 using in situ real time x-ray fluorescence to monitor the stoichiometry of the CsTe growth (addressed in the rejection of Claim 12 above).  

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 / Keenan et al as applied to claims 10 and 14 above, and further in view of Terdik ‘799 (U.S. Patent 8,729,799).
Claim 11 - Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 / Keenan et al render obvious the method of claim 10, but do not expressly teach or suggest wherein the stoichiometry of the growth including Te growth is about 2:1.  Terdik ‘799 is drawn to the formation of low-workfunction compounds (Abstract) and teaches that a particularly known and desired photoemissive material for use in e.g. photocathodes is Cs2Te (Column 1 Line 36 – Column 2 Line 24, particularly Column 2 Lines 4-8).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 / Keenan et al to preferably form Cs2Te as suggested by Terdik ‘799, as Bennett ‘265 desires Cs-Te photocathode material and Terdik ‘799 discloses that Cs2Te is a known suitable material for photocathode formation.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Claim 15 - Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 / Keenan et al render obvious the method of claim 14, but do not expressly teach or suggest wherein the stoichiometry of the CsTe growth is about 2:1.  Terdik ‘799 is drawn to the formation of low-workfunction compounds (Abstract) and teaches that a particularly known and desired photoemissive material for use in e.g. photocathodes is Cs2Te (Column 1 Line 36 – Column 2 Line 24, particularly Column 2 Lines 4-8).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bennett ‘265 / WO ‘153 / Maldonado ‘960 / Martinelli ‘496 / Smedley ‘217 / Keenan et al to preferably form Cs2Te as suggested by Terdik ‘799, as Bennett ‘265 desires Cs-Te photocathode material and Terdik ‘799 discloses that Cs2Te is a known suitable material for photocathode formation.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712